DETAILED ACTION
Claims 1-17 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/21/2020 and 6/28/2020 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Inlet 107 in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a pipe of a semiconductor manufacturing device”, and the claim also recites “in particular a coater or a bonder” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “ a plurality of tubes”, and the claim also recites “in particular flow straightener tubes” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “a sealed barrier”, and the claim also recites “in particular a plug” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “a plurality of tubes”, and the claim also recites “in particular flow straightener tubes” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claims 2, 4, and 6-16, these claims are rejected for failing to remedy the rejection of claims 1, 3, 5, and 17 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (CA 1069342, hereinafter Osborn).

Regarding claim 1, Osborn teaches an apparatus for measuring a fluid flow through a pipe (see Abstract, see also Fig. 1, flow meter 11 and 13 forms continuous pipe), comprising: a sealing structure (25) which is arranged in the pipe (see Fig. 1, sealing structure 25 in pipe of 11/13), a flow structure (see Fig. 1, flow structure comprising 17 and 18) having a fluid inlet (19) which is arranged upstream of the sealing structure and a fluid outlet (20) which is arranged downstream of the sealing structure, a first chamber which is arranged in the pipe upstream of the sealing structure (see Fig. 1, chamber with inlet 35), and a second chamber which is arranged in the pipe downstream of the sealing structure (see Fig. 1, chamber with inlet 37), and a measuring device (39), wherein the measuring device is adapted configured to measure a first fluid pressure in the first chamber (see Fig. 1, measuring device has sensor 41 for measuring first fluid pressure) and a second fluid pressure in the second chamber (see Fig. 1, measuring device has sensor 43 for measuring second fluid pressure), wherein the measuring device is configured to determine the fluid flow based on the first and second fluid pressure (see page 2, lines 1-27, discussion of fluid flow measurement).
Osborn fails to specifically teach that the apparatus is for measuring a fluid flow through a pipe of a semiconductor manufacturing device, in particular a coater or a bonder.
However, Osborn does teach that the flow meter is for measuring gas flow (see Abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to utilize the apparatus of Osborn in a coater or bonder system. This is because it is well known in the art of semiconductor manufacturing that the use of gases requires accurate and consistent gas flow measurement.

Regarding claim 2, Osborn above teaches all of the limitations of claim 1.
Furthermore, Osborn teaches that flow structure (17/18) extends within the pipe (portions 17/18 extends within pipe portion 13).

Regarding claim 3, Osborn above teaches all of the limitations of claim 1.
Furthermore, Osborn teaches that the flow structure comprises a plurality of tubes, in particular flow straightener tubes (see Fig. 1, portions 17 and 19 comprise straight portions considered by the Examiner as flow straightening tubes).

Regarding claim 5, Osborn above teaches all of the limitations of claims 1 and 3.
Furthermore, Osborn teaches that the sealing structure is a sealed barrier (see Fig. 1, sealing structure 25 prevents gas from leaving the pipe and thus is considered a sealed barrier), in particular a plug.

Regarding claim 6, Osborn above teaches all of the limitations of claim 1.
Furthermore, Osborn teaches that the first chamber and/or the second chamber are connected to the sealing structure (see Fig. 1, first chamber 35 and second chamber 37 connected to the sealing structure 25 via 17/18).

Regarding claim 7, Osborn above teaches all of the limitations of claim 1.
Furthermore, Osborn teaches that the first chamber and the second chamber each have an opening to allow the fluid to flow into the first respectively second chamber (see Fig. 1, opening 35 and 37 for each chamber respectively).

Regarding claim 10, Osborn above teaches all of the limitations of claim 1.
Furthermore, Osborn teaches that the measuring device is connected to the first chamber and the second chamber via fluid connections, such as fluid lines, and/or pressure connections, such as pressure ports or pressure lines, to measure the first and second fluid pressure (see Fig. 1, pressure lines 41/43 for measuring pressure).

Regarding claim 11, Osborn above teaches all of the limitations of claim 1.
Furthermore, Osborn teaches that the measuring device comprises at least one pressure sensor element configured for measuring the first fluid pressure and the second fluid pressure (see Fig. 1, differential pressure gauge 39).

Regarding claim 12, Osborn above teaches all of the limitations of claim 1.
Furthermore, Osborn teaches that the measuring device comprises a processing unit, which is configured to determine the fluid flow based on a pressure difference between the first and second fluid pressure (see Fig. 1, considered as part of the differential pressure sensor system 39).

Regarding claims 13 and 14, Osborn above teaches all of the limitations of claim 1.
Osborn above fails to specifically teach that the apparatus comprises a flow regulator, in particular a flap or a turbine, which is arranged within the pipe, wherein the flow regulator can be adjusted is adjustable to control the fluid flow; wherein the measuring device is configured to control the flow regulator based on the determined fluid flow.
However, Osborn does teach that the flow meter is for measuring gas flow (see Abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to utilize the apparatus of Osborn in combination with a flow regulator for flow control of the gas. This is because it is well known in the art of semiconductor manufacturing that gas use requires accurate and consistent gas flow measurement and control.

Regarding claims 15 and 16, Osborn above teaches all of the limitations of claim 1.
Osborn above fails to teach a semiconductor manufacturing device, in particular coater or bonder, comprising a pipe and an apparatus for measuring a fluid flow through the pipe according to claim 1; wherein the pipe is a discharge line for contaminated fluids.
However, Osborn does teach that the flow meter is for measuring gas flow (see Abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to utilize the apparatus of Osborn in a semiconductor manufacturing device in, e.g. a discharge line for a gas. This is because it is well known in the art of semiconductor manufacturing that gas use requires accurate and consistent gas flow measurement and control.

Regarding claim 17, Osborn above teaches all of the limitations of claims 1 and 2.
Furthermore, Osborn teaches that the flow structure comprises a plurality of tubes, in particular flow straightener tubes (see Fig. 1, portions 17 and 19 comprise straight portions considered by the Examiner as flow straightening tubes).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Osborn  as applied to claim 4 above, and further in view of Ifft (US PGPUB 2008/0307896 A1, hereinafter Ifft).

Regarding claim 4, Osborn above teaches all of the limitations of claims 1 and 3.
Osborn fails to teach that the tubes are formed by through holes in the sealing structure.
Ifft teaches a sealing structure (1) comprising tubes formed by through holes  (see Fig. 1, holes in sealing structure 1 considered tubes).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Osborn with the through holes of Ifft. This would allow for the sealing structure to act as a conditioner plate so as to minimize errors in the flow measurement as suggested by Ifft (see [0006]).

Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 8 and 9, Osborn in view of Ifft represents the best art of record. However, Osborn in view of Ifft fails to encompass all of the limitations of dependent claims 8 and 9.
Specifically, Osborn in view of Ifft fails to critically teach that the first chamber and/or the second chamber are conically shaped (claim 8); wherein the first chamber and/or the second chamber are arranged coaxially to the sealing structure (claim 9).
Hence the best prior art or record fails to teach the invention as set forth in independent claims 8 and 9 and the examiner can find no teachings for the apparatus for measuring a fluid flow as claimed, which specifically comprises the chambers described above, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855